Citation Nr: 1614319	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability for compensation purposes (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.P.



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The July 2010 rating decision granted service connection for PTSD with anxiety disorder, NOS and assigned an initial 50 percent rating for PTSD, effective from September 11, 2009.  The Veteran expressed disagreement with the assigned rating and the present appeal ensued.

A Statement of the Case (SOC) was issued on February 27, 2013, and the Veteran's substantive appeal (VA Form 9) was received on May 9, 2013.  As a general rule, a substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends.  38 C.F.R. §§ 20.200, 20.300, 20.302 (2015).  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  However, the filing of a timely substantive appeal is not a jurisdictional bar to the Board's jurisdiction.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Here, the Veteran reported that he did not receive the SOC letter until April 27, 2013.  He submitted a copy of the envelope of the letter, which shows it is postmarked April 25, 2013.  In light of these circumstances, the RO continued the Veteran's appeal by certifying the appeal to the Board and scheduling him for a Board hearing in conjunction with the appeal.  The Board finds that the RO's action served as a basis for the Veteran's justifiable reliance on such as relevant to the current appeal.  Therefore, the Board has accepted jurisdiction in this case.

In January 2016, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

During the January 2016 Board hearing, the Veteran testified that he last worked in a full time job in 2007.  He indicated that he left employment due to his inability to get along with other people due to his PTSD symptoms.  A TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  As such, in light of Rice, the Board deems that the issue of entitlement to a TDIU is properly before the Board, as listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In conjunction with his claim for an increased rating for PTSD, the Veteran last underwent a VA examination in June 2010, over five years ago.  At his January 2016 hearing before the Board, the Veteran's former spouse, M.L.P. testified that the Veteran's condition has progressively gotten worse over the last few years.  She described that he very rarely engaged in conversation, isolated himself from the family members and exhibited in irrational and paranoid behaviors.  A new VA examination is necessary where there is evidence, including lay statements that the Veteran's service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected PTSD with anxiety disorder, NOS.  38 C.F.R. §§ 3.326, 3.327 (2015).

Additionally, the Board notes that there are outstanding VA treatment records that have not been associated with the Veteran's claims file.  During the January 2016 Board hearing, the Veteran testified that he is currently attending treatment sessions at the Vet Center in Gainesville, Georgia and that he has been seen every six weeks at the VA Oakwood Community-Based Outpatient Clinic (CBOC).  The Veteran's Vet Center psychologist wrote in letters dated October 2013 and April 2015 that the Veteran has been in psychotherapy at the Vet Center since July 2010 and attended individual sessions regularly since that time and is active in a veterans' therapy group as well.  However, the record does not include any treatment records from the Vet Center.  Also, the VA treatment records associated with the claims file are dated from June 2009 to December 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board finds that the claim for a TDIU is inextricably intertwined with the issue of entitlement to an initial rating in excess of 50 percent for service-connected PTSD with anxiety disorder, NOS.  See 38 C.F.R. § 19.31 (2015); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, this issue must be adjudicated by the RO prior to the adjudication of entitlement to TDIU benefits.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding treatment records for the Veteran from the Vet Center in Gainesville, Georgia, dated from July 2010 to the present.  Also obtain and associate with the Veteran's claims file any outstanding VA treatment records from the VA CBOC in Oakwood, Georgia, and all associated outpatient clinics, dated from September 2008 to the present.  All actions to obtain the requested records should be documented in the claims file.  If any records cannot be located or no such records exist, the Veteran should be notified, and a memorandum of unavailability should be placed in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD with anxiety disorder, NOS.  The claims file must be provided to the examiner in conjunction with the examination.  After a review of the evidence of record, the examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms attributable to the service-connected PTSD with anxiety disorder, NOS, to include the frequency and severity, with consideration of the statements of the Veteran.

The examiner must assign a Global Assessment of Functioning (GAF) score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner must also provide an opinion on the impairment in occupational functioning caused solely by the Veteran's service-connected PTSD, irrespective of age and any nonservice-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, the RO must readjudicate the Veteran's claims for an increased rating for PTSD and for a TDIU.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

